a gn SSS

Case 7:20-cv-05054-CS Document116 Filed 01/22/21 Page 1of1

 

20210114120521
AO 440 (Rev. 06/42) Summons in a Civil Action RETURN OF SERVICE
SERVICE OF: SUMMONS AND AMENDED COMPLAINT, EXHIBITS
EFFECTED (1)BY ME: JAMES DONNELLY
TITLE: PROCESS SERVER

DATE: 1/19/2021 3:43:33 PM

 

 

CHECK ONE BOX BELOW TO INDICATE APPROPRIATE METHOD OF SERVICE:

[ ] Served personally upon the defendant
TR VW LLC D/B/A TOMS RIVER VOLKSWAGEN
Place where served:

256 ROUTE 37 EAST TOMS RIVER NJ_08753

[ ] Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age and discretion then residing
therein. Name of person with whom the summons and complaint were left:

MICHAEL MACCAR
Relationship to defendant MANAGING AGENT

Description of Person Accepting Service:

BALOING-
SEX:M__ AGE: 51-65 HEIGHT: 5'9"-6'0" WEIGHT: OVER 200 LBS. SKIN: WHITE HAIR: BROWN _ OTHER: GLASSES

(X] To the best of my knowledge, said person was not engaged in the U.S. Military at the time of service

 

 

STATEMENT OF SERVER
TOTAL $ .

TRAVELS . SERVICES $

 

 

DECLARATION OF SERVER

 

 
 
  

| declare under penalty of perjury under the laws ¢f th'a Unite EBof America that the foregoing information contained in

this Returm of Service
DATE: D, A /, eX!

2009 MORRIS AVENUE
UNION, NJ 07083

 

ATTORNEY: BRIAN L. BROMBERG, ESQ.
PLAINTIFF: NIKKIA T. MCCLAIN
DEFENDANT: AUTOEXPO ENT, INC., F/K/A AUTO EXPO ENT., INC., ET AL

VENUE: DISTRICT E bao HN AE
DOCKET: 7 20CV5054CS 2 “Suc YF
COMMENT: 7 “

 

 

 

 
